DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered. 

Claim Status
Claims 30-35 are new.
Claims 1-16, 18-21, and 26 are canceled.
Claims 23-25 and 27-35 are withdrawn.
Claims 17 and 22 are under examination.

Priority
Due to the presence of new matter in all claims under examination, and lack of enablement, the priority documents fail to satisfy the written description requirement and 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection to claim 22 is withdrawn in view of Applicant’s amendments. 
The objection to claim 17 is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 17 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing colon cancer in a human subject via detection of TMEM-180 expressing exosomes in a blood sample from a patient using an anti-TMEM-180 antibody with a full set of parental CDRs (generally six CDRs), does not reasonably provide enablement for similar methods to diagnose just any cancer, in just any species, using just any sample body fluid, or using an antibody without all parental CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Applicant’s Arguments:  Claims 17 and 22 remain rejected under 35 USC §112 for lack of enablement, with the Examiner stating that although the specification enables methods for diagnosing colon cancer in a human subject via detection of TMEM-180 expressing exosomes in a blood sample from a patient using an anti- TMEM-180 antibody with a full set of parental CDRs, it is not enabling for similar methods to diagnose any cancer, in any species, using any sample, or an antibody without all parental CDRs. The Applicant respectfully requests reconsideration and withdrawal of this rejection for the following reasons. First, the Applicant notes that each of the claims requires the use of an antibody or a fragment thereof that comprises each of the specified CDRs. The Applicant further notes that, as mentioned above, Table 23 of the present application shows that TMEM- 180 is expressed in the cancers specified in the present claims. Moreover, the Applicant submits that it is common knowledge that exosomes are released from membrane protein-positive cancers. Reference 1 (Koga et al., J. Gastrointest. Onc. 2(4):215-222, 2011; submitted in the accompanying Information Disclosure Statement) discloses that exosomes from colorectal cancer are found in the stool and bloodstream (see Abstract and the second paragraph of the right column on page 215). In addition, Reference 2 (Panfoli, Transl. Cancer Res. 6(Suppl. 8):51389-S1393, 2017; submitted in the accompanying Information Disclosure Statement), which discloses that exosomes can be isolated from the urine of patients with renal cell carcinoma and differ substantially and reproducibly from those of healthy individuals (page $1390, right column, last paragraph), that exosomes can also be isolated from the urine of patients with bladder cancer and differ from those of healthy individuals (page $1391, left column). It is also disclosed that exosomes derived from prostate cancer cells can be found in the urine of 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that based on common knowledge in the field, one of ordinary skill in this art would not suffer undue experimentation in diagnosing any of the cancers of claims 17 and 22 with their method, detecting TMEM-180+ exosomes.  However, for such to be true, one of ordinary skill in this art would have to know that patients with the 
Cancers, even from the same tissue, are heterogeneous.  Not all breast cancers will even express TMEM-180, let alone secrete exosomes therewith.  Applicant proves this in their Table 23.  Their best antibody 1361 (anti-TMEM180) only detects 33% of breast cancer cells.  Similarly poor results are seen for gastric cancer and pancreas cancer depending on the antibody used against TMEM-180.  Not even all colon cancers express TMEM-180.  Thus, it is too much of a stretch for one of ordinary skill in this art to assume that exosomal presence in blood means TMEM-180+ exosomes are detectable and diagnostic of the cancer.  Furthermore, the heterogeneity of cancers was known in the prior art.  Linke (US2006/0275844, published 12/07/2006) teaches that tumor tissue tends to be heterogeneous and predictive value of markers requires validation (0239).  
Not only is the usefulness of TMEM-180 as a marker for just any cancer type using tissue samples in question but even if the marker were expressed in a given cancer, it would not be assumed that TMEM-180 is at a detectable level in cancer-derived 
Applicant alleges all tumors come into contact with blood. This may be true (though Applicant cites nothing to prove it) but it is not true that all tumor cells contact it by being near vessels as it is well-known that inner parts of tumors can be hypoxic owed to reduced vascularization. Applicant has shown that not all tumor cells express TMEM-180.  Thus, they only raise more concern as to which tumor cells produce TMEM-180 sufficiently to secrete an exosome amount sufficient to be diagnostic of the cancer. 
Applicant then argues that their new wherein clauses of claim 17 enable the claims.  However, the absence of detectable TMEM-180+ exosomes does not mean that the cancer is absent or that it is not secreting exosomes, which may be below detectable levels.  Thus, this does not enable the claims.  Also, even assuming arguendo one could detect such exosomes in all the cancer types of claim 17, that would make TMEM-180+ exosomes incapable of diagnosing any one of the cancers.  It would have no specificity for any one of the cancers listed using blood as sample type and no tumor tissue and so the first new wherein clause not only fails to enable the claims but further harms enablement.  

For all these reasons, this rejection must stand.

Claims 17 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  Claims 17 and 22 are newly rejected under 35 USC §112 for failing to comply with the written description requirement. The Applicant respectfully requests that these rejections be reconsidered and withdrawn for the following reasons.
Regarding the written description requirement, the Examiner states “...the amount of TMEM-180 on exosomes was only taught in the original disclosure for use in colon cancer diagnosis (0171). It was never taught for use in any other cancer type specifically.” Based on this, the Examiner appears to conclude that detection of the amount TMEM-180 in other cancer types introduces new matter.

Cancers to be detected by the testing method of the present invention or with the testing kit of the present invention may include, for example, solid cancers, for example, colon cancer, brain tumor, gastric cancer, pancreas cancer, breast cancer, prostate cancer, kidney cancer, and bladder cancer. As was previously described, TMEM-180 is expressed in specific cancer cells, while TMEM-180 is not expressed in normal tissues and tissues of healthy subjects. Thus, the cancer testing method according to the present invention includes a step of measuring the amount of TMEM-180 in a sample collected from a subject. In addition, the specification shows that the additional cancer types express TMEM-180, as set forth in Table 23. This is the first time that TMEM-180 has been shown to be expressed in these cancers. In addition, at least for colorectal cancer, gastric cancer, prostate cancer, breast cancer, and bladder cancer, the expression of TMEM-180 on the cell surface has been confirmed by several antibodies. Further in the rejection, the Examiner comments that the specification lacks pairing of particular cancers to particular sample types and, thus, that such pairings represent new matter. The Applicant respectfully disagrees. Paragraph [0112], as noted above, describes the use of the present detection methods for detecting TMEM-180 in several different cancer types. This paragraph goes on to describe examples of different types of samples that can be used. Based on this, those of skill in the art would understand that the present application 
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Paragraph, 0112 does not state which method is being discussed and so does not provide the species of instant claims with respect to detecting the amount of TMEM-180 on exosomes for diagnosis of any cancer.  Similarly, measuring the amount of TMEM-180 in the sample is not specific to its amount on exosomes.  Table 23 is data using cells not exosomes or blood samples as in instant claims.  Thus, it does not provide the species missing from the original disclosure.  Therefore, this rejection stands for at least this reason.
Applicant further argues that recitation of pairing of sample type and cancer type for use in the claimed methods is not necessary for original contemplation thereof.  This is not the case and Applicant themselves says so.  Paragraph 0112 states that the sample can be any suitable for cancer testing and can be determined according to the type of cancer by one of skill in the art. Therefore, Applicant makes clear that they are leaving it up to the practitioner to determine the samples that can be paired with each cancer type.  Thus, they contemplate no specific pairing other than those previously discussed.  For this reason also, this rejection stands. 

In addition, Applicant has introduced more new matter into claims 17 and 22 by amending claim 17 to recite the existence of TMEM-180 expression on exosomes indicate that the subject does not have cancer.  This is the opposite conclusion for colon cancer taught by the specification and the rest of the claim.  For this reason also, the claims are rejected here for having new matter. 

Double Patenting
Claim 17 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10471146 in view of Weinhausel (WO2014/041185, published 03/20/2014, on ISR), Chu (US2011/0244501, published 10/06/2011), Mock (US2014/0357660, published 12/04/2014), Peterson (Methods, Vol. 87, Pg. 31-45, 2015), Ogata-Kawata (Plos One, Vol. 9, No. 4, e92921, Pg. 1-9, 2014), and Ochiya (US2015/0017660, priority to 10/25/2012).
Applicant’s Arguments:  Applicant asks for the rejection to be held in abeyance.
Examiner’s Response to Traversal:  This rejection is held in abeyance and therefore stands.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Michael Allen/Primary Examiner, Art Unit 1642